Citation Nr: 0731041	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-33 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty for training from April 
1978 to October 1978, and was a member of the Army National 
Guard from March 1978 to January 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In January 2006, the Board remanded this 
case for the veteran to be scheduled for a Travel Board 
hearing; however, he canceled his request for this hearing.  


FINDINGS OF FACT

1.  Tinnitus is not attributable to service.  

2.  The veteran currently has Level I hearing in his service-
connected right ear and Level I hearing in his nonservice-
connected left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for a compensable evaluation for right ear 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).  
In this case, the claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim 
and the essential fairness of the adjudication process was 
not affected.  The claimant was provided VCAA notification 
and had knowledge in that regard.  As further noted below, VA 
has obtained all relevant evidence.

The claimant's service medical records and post-service 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in June 2004.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected right ear hearing 
loss since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The June 2004 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection and an 
increased rating any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court), which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reveal no complaints, findings, 
treatment, or diagnosis of tinnitus.  The veteran was noted 
to have hearing loss during service and was given an H-2 
profile, however, tinnitus was never reported nor diagnosed.  

Following service, there are no complaints, findings, 
treatment, or diagnosis of tinnitus until the veteran filed 
his current claim in April 2004.  When the veteran was 
afforded a VA examination in conjunction with the claim in 
June 2004, tinnitus was noted.  

In sum, the service medical records are negative.  The post-
service records are negative for decades.  The veteran was 
diagnosed as having tinnitus in 2004.  There is no medical 
evidence establishing an etiological connection between 
current diagnosis and service.  The veteran asserts that 
there is a relationship between service and currently 
diagnosed tinnitus.  He maintains that he has tinnitus due to 
noise exposure from grenade fire and weapons fire during 
service.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit Court has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran is competent to state that he has had ringing in 
his ears and that he was exposed to grenade and other weapons 
firing during service.  The veteran is competent to state 
that there was continuity of symptoms over the years.  
However, the Board must assess if the veteran's statements 
are credible.  See Barr.  

The veteran's service medical records, as noted, were 
negative.  The veteran complained during service of hearing 
difficulties.  Thus, he made reports of hearing problems 
during service, but he never reported having any symptoms of 
tinnitus.  The silence and the normal findings constitute 
negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

Further, the Board notes that contemporaneous evidence has 
greater probative value than history as currently reported by 
the veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); 
see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  There were no 
inservice notations of tinnitus.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, decades have 
passed between the veteran's separation from service and his 
current reports of tinnitus and his current diagnosis of 
tinnitus.  

In sum, the competent evidence does not establish that 
tinnitus began in service.  Although the veteran asserts that 
there was continuity of symptomatology following service, but 
his assertions are not credible.  There is no record of any 
continuous symptoms from his separation from service onward.  
Rather, the record establishes that more than 25 years after 
such separation, the veteran currently has tinnitus.  Despite 
the veteran's contentions that he had tinnitus problems since 
service, the record is devoid of supporting evidence.  In 
essence, the veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim.).

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

According to the application regulations, if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation, from Table VII, the nonservice-
connected ear will be assigned a Roman numeral designation of 
I, subject to the provisions of 38 U.S.C.A. § 3.383; 38 
C.F.R. § 4.85(f) (2005).  In this regard, compensation is 
payable for the combination of service-connected and 
nonservice-connected disabilities as if both disabilities 
were service-connected, provided the nonservice-connected 
disability is not the result of the appellant's own willful 
misconduct.  38 C.F.R. § 3.383(a).  If hearing impairment in 
one ear is compensable to a degree of 10 percent or more as a 
result of service-connected disability, and there is hearing 
impairment in the other ear as a result of nonservice-
connected disability that meets the provisions of 38 C.F.R. § 
3.385, compensation is payable as if both disabilities were 
service-connected.  38 C.F.R. § 3.383(a)(3)).  Essentially, 
if the service-connected ear is 10 percent or more disabling, 
the deafness of the nonservice-connected ear (whether total 
or partial) is considered in assigning the proper rating.  In 
this case, the service-connected right ear is not 10 percent 
or more disabling, and thus, the nonservice-connected left 
ear is assigned a Roman numeral designation of Level I.  

The veteran maintains that he has difficulty hearing as well 
as understanding speech.  He states that he is deaf in his 
right ear.  The veteran is competent to report that he cannot 
hear well in his right ear.  However, he is not competent to 
provide an opinion regarding his exact audiological findings 
at various Hertz levels or of his speech recognition scores 
as these matters require medical expertise which he does not 
possess.  

VA outpatient records show that in April 2004, the veteran 
was able to hear and understand the examiner at normal 
conversation levels.  On the authorized audiological 
evaluation in June 2004, puretone thresholds, in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
55
70
65
LEFT

20
55
70
65

There were negative and positive Stengers throughout the 
hearing test as the veteran was never consistent on the 
Stengers.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 96 percent in 
the left ear.  The puretone threshold average in the right 
ear was 53.75.  The puretone threshold average in the left 
ear was 52.50.  The examiner stated that the veteran had high 
frequency sensorineural hearing loss which was worse in the 
right ear.

Under the rating criteria, the June 2004 examination results 
constitute Level I hearing on the right.  The veteran's left 
ear would be designated as a Roman numeral I in accordance 
with the Code of Federal Regulations.  See 38 C.F.R. 
§ 4.85(f) ("If impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will be assigned a 
Roman Numeral designation of I, subject to the provisions of 
§ 3.383 of this chapter").  Utilizing these designations 
under Diagnostic Code 6100, the percentage evaluation 
assigned for the veteran's hearing impairment would remain at 
zero or noncompensable.   

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
in the service-connected right ear is not 55 decibels or 
more.  The Board further finds that 38 C.F.R. § 4.86(b) is 
not for application as the puretone threshold is not 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, on any of the examinations.

The Board acknowledges the veteran's contentions regarding 
his difficulty hearing, however, the audiology examination 
yielded results warranting a noncompensable rating throughout 
the appeal period.  This objective evidence is more 
persuasive with regard to the level of disability under the 
Rating Schedule as it specifically pertains to the rating 
criteria.  

The Board is bound in its decision by application of the 
rating schedule to the reported test results.  The 
preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's right ear hearing 
loss disability.  Thus, the benefit sought on appeal must be 
denied.  




ORDER

Service connection for tinnitus is denied.  

An increased (compensable) rating for right ear hearing loss 
is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


